    Case 2:16-cr-00573-JS Document 46 Filed 01/28/19 Page 1 of 1 PageID #: 84
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
...................................... ·.................................. X F I L E D
UNITED STATES OF AMERICA                                                    IN CLEf<l\'S OFFICE
                                                                   U S DISTRIC - C()UR f F. D N     Y
                                                                                              •. • • WAIVER OF SPEEDY TRIAL
                                                                                                  1
                                                                      • •               ·


                               -V-               *                               * /{c,-cr-51J
                                                                                     ·
                                                                              JAN 28 2~19                        '2
                                                                                                                  (JFB)

1721!tt'/KJf'J4h.......LO~G ISLAND OF~ICE
       It is hereby stipulated that the time period from             tklrto ,P/fl~z
excluded in computing time within which trial of the charges against the Defendlirt{s) must
                                                                                            be

commence.

         The parties agree to the exclusion of the foregoing period for the purpose(s) of:

         [~ngagement in continuing plea negotiations;
         [ ] examination of the Defendant(s) pursuant to 18 U.S.C. §§ 316l(h)(l)(A)
             regarding mental or physical capacity;
         [ ] submission of pretri~l motions through hearing or other disposition
             pursuant to 18 U.S.C. § 3161 (h)(l)(F); and/or

         [ ]

        The Defendant has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the U.S. Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74;
the Plan and Rules of this Court adopted pursuant to that Act; and Rule 50 of the Federal Rules
of Criminal Procedure. The Defendant understands that he/she has a right to be tried before a
jury within a specified time period, not counting excludable periods.

        The Court [ )(('approves this Speedy Trial Waiver                 [(\l
                                                                    otherwise excludes the time
based upon its findings that this action serves the ends of justice and outweighs the best interest
of the public and this Defendant in a speedier trial.

         SO ORDERED.                                                               •

Dated: I       ,~x1l~
Central Islip, NY
                                                                                       S/Joseph F. Bianco




Defendant# 2: _ _ _ _ _ _ _ _ _ __                               Counsel: _ _ _ _ _ _ _ _ _ __

                                                                 Counsel: _ _ _ _ _ _ _ _ _ __
Defendant # 3:
                   -----------
Defendant# 4: _ _ _ _ _ _ _ _ _ __                               Counsel: _ _ _ _ _ _ _ _ _ __
